                     Case 4:20-cv-05640-YGR Document 260-2 Filed 01/19/21 Page 1 of 2


            1                                UNITED STATES DISTRICT COURT
            2                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
            3                                       OAKLAND DIVISION
            4    EPIC GAMES, INC.,                          Case No. 4:20-cv-05640-YGR-TSH
                                                            Case No. 4:11-cv-06714-YGR-TSH
            5                Plaintiff, Counter-defendant   Case No. 4:19-cv-03074-YGR-TSH
                 v.
            6                                               [PROPOSED] ORDER DENYING APPLE
                 APPLE INC.,                                INC.’S ADMINISTRATIVE MOTION TO
            7                Defendant, Counterclaimant     FILE UNDER SEAL THE JOINT
                                                            DISCOVERY LETTER BRIEF
            8
                 IN RE APPLE IPHONE ANTITRUST
            9    LITIGATION

          10     DONALD R. CAMERON, et al.,                 Hon. Thomas S. Hixson
          11                 Plaintiffs
                      v.
          12
                 APPLE INC.,
          13
                              Defendant.
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
                     [PROPOSED] ORDER DENYING APPLE INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
Crutcher LLP                                 THE JOINT DISCOVERY LETTER BRIEF
                                    4:11-cv-06714-YGR, 4:19-cv-03074-YGR, 4:20-cv-05640-YGR
                     Case 4:20-cv-05640-YGR Document 260-2 Filed 01/19/21 Page 2 of 2


            1           This matter comes before the Court on Apple Inc.’s Administrative Motion to File Under Seal
            2    the Joint Discovery Letter Brief Regarding Discovery from Non-Party Samsung Electronics America,
            3    Inc. (the “Joint Discovery Letter Brief”) because certain materials used or discussed therein contain
            4    information designated by Plaintiff Epic Games, Inc. as “CONFIDENTIAL” or “HIGHLY
            5    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under the protective orders in the above-
            6    captioned actions. (Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR-TSH, ECF No. 112.)
            7           Upon consideration of the administrative motion to seal, the papers submitted in support and
            8    in response thereto, the motion is DENIED. Plaintiff has failed to carry its burden of establishing that
            9    the designated information is sealable, and therefore this Court HEREBY ORDERS that the
          10     information be made part of the public record.
          11            Accordingly, Apple shall publicly file the Joint Discovery Letter Brief lodged with the Court.
          12            IT IS SO ORDERED.
          13

          14     DATED:
          15                                                            _______________________________________
                                                                        HONORABLE THOMAS S. HIXSON
          16                                                            UNITED STATES MAGISTRATE JUDGE
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                    1
                      [PROPOSED] ORDER DENYING APPLE INC.’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
Gibson, Dunn &                                THE JOINT DISCOVERY LETTER BRIEF
Crutcher LLP
                                    4:11-CV-06714-YGR, 4:19-CV-03074-YGR, 4:20-CV-05640-YGR
